DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species A, drawn to figures 1-5, in the reply filed on December 9, 2021, is acknowledged. 
However, claims 14-17 also does not read on the elected species because “a drill guide assembly comprising a drill guide surrounding the working tool, a forward surface guide and a rear surface guide” belong to species B which is a non-elected species. Therefore, claims 14-17 are further withdrawn.
Claims 1-13, 18-20 are pending in the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Apkarian et al. (US 2009/0245956), hereinafter “Apkarian”.
Regarding claim 1, Apkarian discloses a medical drilling device (100) comprising: a housing (110) comprising: a hand-held portion (handle of 110) near a proximal end of the housing; an engagement portion (distal portion of 110) near a distal end of the housing; and an actuator (150); an axial drive shaft (132) extending through a region of the housing between the proximal and distal ends; a first drive element (130) coupled to a region of the axial drive shaft; a rotational drive shaft (123) extending through a region of the housing between the proximal and distal ends; a second drive element (120) 
Regarding claim 2, Apkarian discloses the device of claim 1, wherein the first drive element comprises a fixed axial drive motor (130)  
Regarding claim 3, Apkarian discloses the device of claim 2, wherein the fixed axial drive motor powers the axial drive shaft (¶17).  
Regarding claim 4, Apkarian discloses the device of claim 3, wherein the axial drive shaft travels a distance in an axial direction (¶17).
Regarding claim 5, Apkarian discloses the device of claim 4, wherein the axial drive shaft travels axially from a proximal to a distal direction or from a distal to a proximal direction relative to the housing (¶17).  
Regarding claim 6, Apkarian discloses the device of claim 4, wherein the distance the axial drive shaft travels is instantaneously measured by the transducer (¶22).  
Regarding claim 7, Apkarian discloses the device of claim 6, wherein the electronics package translates the distance the axial drive shaft travels within the housing into a depth measurement of axial movement of the working tool into a bone (¶22).  
Regarding claim 8, Apkarian discloses the device of claim 1, wherein the depth the working tool penetrates a bone is pre-programmed by an operator (¶5).  
Regarding claim 9, Apkarian discloses the device of claim 1, wherein the axial drive shaft is selected from the group consisting of a jack screw, a ball screw and a lead screw (¶17).  

Regarding claim 11, Apkarian discloses the device of claim 10, wherein the axial drive shaft moves the slidable, rotational drive motor in an axial direction (¶20).  
Regarding claim 12, Apkarian discloses the device of claim 1, wherein the second drive element coupled to the rotational drive shaft rotates the working tool (¶18).  
Regarding claim 13, Apkarian discloses the device of claim 1, wherein the working tool is selected from the group consisting of a drill bit, Kirshner wire, trochar, burr, reamer and a screw driver (101).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Apkarian in view of Miller (US 2009/0093830).

Regarding claim 19, Apkarian as modified by Miller teach the device of claim 18, and Miller further teaches wherein the rotary encoder is an incremental rotary encoder or an absolute rotary encoder (¶96).  
Regarding claim 20, Apkarian as modified by Miller teach the device of claim 19, and Miller further teaches wherein the rotary encoder is electronic, optical, magnetic or mechanical (¶96).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775